Barrows, J.
The defendant’s criticisms upon the writ to which he has demurred would be pertinent if the case were one *298of mere verbal slander. But, in respect to the supposed requirement that, in order to maintain an action for damages where no crime is imputed, special damage must be alleged and proved, a distinction has been long and uniformly maintained between mere words and written or printed slander. Holt’s Law of Libel, First Am. Ed. 218-223. Much, which if only spoken might be passed by as idle blackguardism doing no discredit save to him who utters it, when invested with the dignity and malignity of print, is capable by reason of its permanent character and wide dissemination of inflicting serious injury.
The cases, ancient and modern, where this distinction has been regarded are numerous. A reference to a few of them will serve all the purposes of a more elaborate discussion.
Lord Holt says “scandalous matter is not necessary to make a libel. It is enough if the defendant induce an ill opinion to be had of the plaintiff, or to make him contemptible and ridiculous.” Cropp v. Tilney, 3 Salk. 226.
To say of a man “ he is a dishonest man,” is not actionable without special damage alleged and proved; but to publish so, or to put it upon posts, is actionable. Austin v. Culpepper, Skin. 124.
In Villars v. Monsley, 2 Wils. 403, the court say : “ There is a distinction between libels and words ; a libel is punishable both criminally and by action, when speaking the words would not be punishable either way. For speaking the words rogue and rascal of any one an action will not lie; but if those words were written and published of any one an action will lie. If one man should say of another that he has the itch, without more, an action would not lie; but if he should write those words of another and publish them maliciously, as in the present case, no doubt but the action well lies.”
In another case, where the defendant had applied the epithet “villain” to the plaintiff, in a letter to a third person, and the plaintiff, though alleging, failed to prove any special damage, the court ordered judgment for the plaintiff, expressing the opinion that “ any words written and published, throwing contumely on the party, are actionable.” Bell v. Stone, 1 Bos. & Pul. 331.
*299In one of Christian’s notes to Blackstone mention is made of a ease where a young lady recovered £4000 damages for reflections upon her chastity published in a nesvspaper, though she could not under English laws, without alleging special damage, such as loss of marriage or the like, have maintained an action for verbal slander containing the grossest aspersions upon her honor.
In Janson v. Stewart, it was held that to print of any person that he is a swindler is a libel and actionable; for it is not necessary, in order to maintain an action for libel, that the imputation should be one which, if spoken, would be actionable as a slander.
In Thornley v. Lord Kerry, 4 Tann. 355, the words of the alleged libel as declared on were, “ I pity the man (meaning the plaintiff’) who can so far forget what is due to himself and others as, under the cloak of religion, to deal out envy, hatred, malice, uncharitableness and falsehood.” Mansfield, chief justice of the common pleas, pronouncing judgment for the plaintiff in the exchequer chamber at Easter term, 1812, while he declared himself personally disposed to repudiate the distinction between written and unwritten scandal, says : “ I do not now recapitulate the cases, but we cannot, in opposition to them, venture to lay down at this day that no action can be maintained for any words written, for which an action could not be maintained if spoken.”
For later English cases maintaining the same doctrine see McGregor v. Thwaites, 3 Barn & Cress. 24, E. C. L. R. vol. 10. Clement v. Chivis, 9 Barn. & Cress. 172, E. C. L. R. vol. 17. Woodard v. Dowsing, 2 Man. & R. 74, E. C. L. R. vol. 17. Shipley v. Todhunter, 7 Car. & P. 680, E. C. L. R. vol. 32, p. 690. Parmiter v. Coupland, 6 Mee. & W. 105.
The American cases on this point follow in the same line with the English. Runkle v. Meyer, 3 Yeates, 518. McCorkle v. Binns, 5 Binn. 354. McClurg v. Ross id. 218. Dexter et ux. v. Spear, 4 Mas. 115. Dunn v. Winters, 2 Humph. 512. Clark v. Binney, 2 Pick. 113, 116. Stow v. Converse, 3 Conn. 325, Hillhouse v. Dunning, 6 Conn. 391. Shelton v. Nance, 7 B. Mon. 128. Mayrant v. Richardson, 1 Nott & M. (S. C.) 210. Colby v. Reynolds, 6 Vt. 489.
It is true that some able jurists agree with Mansfield, C. J.. in, *300doubting whether this distinction between verbal and written or printed slander is well founded in principle, while they recognize the force of the authorities which sustain it. Others maintain it ■upon reason as well as authority. The subject is discussed with numerous references to cases, old and new, English and American, in a note to Steele v. Southwick, in 1 Hare & Wallace’s American Leading Cases, 5th Ed. 123.
Steele v. Southwick was an early case in New York, decided in. 1812 and reported, 9 Johns. 214. It was there held that the published words complained of, if they did not import a charge of perjury in the legal sense, wex'e nevertheless libelous as holding the plaintiff up to contempt and ridicule, as regardless of his obligations as a witness and unworthy of credit, and that they were consequently actionable. We concur entirely in the remarks of the court that, “ to allow the px’ess to be the vehicle of malicious ridicxxle of private character would soon deprave the moral taste of the community and render the state of society miserable and bax’barous. It is time that such publications are also indictable as leading to a breach of the peace; but the civil remedy is equally fit and appropriate.” We do not mean to say that every .indictable libel would be a good foundation for a civil action.
Attention is called in Stone v. Cooper, 2 Denio, 293, 294, to one class, libels upon the dead, as being one where no private injury would probably result from the publication.
It may pei’haps be fairly held, as in that case, that where no special damage is averred or proved, “ the nature of the charge itself must be such that the court can legally presume he has been degraded in the estimation of his acquaintance or of the public, or has suffex’ed some loss either in his property, character or business, or in his domestic or social relations, in consequence of the publication.”
Whether a mere injury to the feelings resulting from the publication of an indictable libel would of itself furnish ground for the maintenance of a civil action we need not now inquire.
It is sufficient to dispose of this demurrer to hold that in an action for written or pxdnted slander, though no special damage is alleged, and no averments of such extx-insic facts as might be *301requisito to make the publication in question import a charge of crime are made, the action is nevertheless maintainable if the published charge is such as, if believed, would naturally tend to expose the plaintiff to public hatred, contempt or ridicule, or deprive him of the benefits of public confidence and social intercourse.
It cannot be successfully contended that the statements alleged in this writ to have been published by the defendant in his newspaper of and concerning the plaintiff would not, if believed, tend strongly to deprive him of public confidence and expose him to public hatred and contempt. It is not necessary to inquire whether the pleader has not carelessly undertaken to convey by innuendo what should have been made the subject of distinct averments if the publication was to be regarded as importing a charge of a criminal offense against the plaintiff.

Exception» overruled.

Appleton, C. J., Walton, Dickerson, Danforth and Peters, JJ., concurred.